Title: To John Adams from the Marquis de Lafayette, 13 July 1785
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Adams, John


          
            My Dear Sir
            Sargues mines july the 13th 1785
          
          Had I Been But a slow traveller, I should much Sooner Have Received, and of Course Aknowledged Your favours— But the Rapidity of my March Has Been Such, that While letters went after me One Way, I was Scampering on the other, and So on, Untill, By the Blessed fourth day of july, I found myself Magnetized to mr̃ jefferson’s table, where we chearfully Began our tenth Year of independance— I Had afterwards the pleasure to Hear from You Which Had Been intended Much sooner, and doctor Bancroft’s departure to london Gives me an opportunity to Answer— Here therefore I stop, on the German frontier, and looking Back to the Westward, I feel my Heart is Going quite the Contrary Way to that my Carriage is to follow— what different Sensations would I experience, if on leaving this Country, I Had Before my Eyes the Happy prospect of a landing upon the shore of liberty! it is Said a Soldier must Have seen those German Armies, fields of Battles, and so on— I Hope my Military feelings may Enjoy much Satisfaction— as for my Republican Heart there will not Be Great pleasure to taste— little Masters and Big Boned Slaves I am Going to Visit, whose Coloured Ribbonds Hang like so many Halters about their Necks— Some great Sovereigns and distinguished Characters, I Have However a great Curiosity to see— The Emperor, the King of prussia, prince Henry, and Duke of Brunwick are Such men in the light of Whom one must Be much interested— my Ramble about Germany will last untill the middle of october— I Hope, my Good friend, You will continue to Honour me with Your much esteemed Correspondance—and as my want of exactness proceeded from Circumstances not in my power, I Can assure you, you will Have no Reason to Complain—
          I Had Been told His Britannick Majesty was a great dissembler— But Could not think He would Carry it so far as He Has done in your interview— indeed, those people are very Right to take it kindly, Now they Cannot Help it— But While they are Rational in their good Reception of You, I Hope they may Cease to Be quite Mad in their Commercial, I don’t know what, for as to plans I don’t think they Have Any— our fanneüil Hall friends seem to Be out of Humour with them— it is trüe the British trade Has Been Carried on in a Ruinous Way, particularly for the Southen planters, whose luxuries Have Been Encouraged By the Credit of Britain, and who Now will Be plagued By their Creditors— it were to be wished a good treaty was made Betwen England and America, and to You, my good friend, that Glory is Reserved— in the mean while, let us advise our friends in America to make proper Regulations for their Commerce— The want of them, I find are objected to me Every day— altho’ matters in that Head are Much Better than people Generally think, Yet You know great deal might Be done to attain perfection—
          As on my setting out, I told md̃e de lafayette I would soon answer the letter that Had then Come to Hand, She desired Her most affectionate Compliments to You, mr̃s and miss Adams— Anastasia and george present their Best Respects— mention me Most Respectfully to the ladies, and tell my friend Smith I Have not as Yet Heard from Him— I Am not surprised, But am However Happy to Hear He Has Answered the description I gave You of Him, which altho’ dictated By warm friendship was not in the least Exagerated— Adieu, My dear Sir, With Every sentiment of affection and Respect I Have / the Honour to Be / Yours
          
            Lafayette
          
        